IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-32,505-04


                          EX PARTE STEPHEN E. DAVIS, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 23,477-A IN THE 411TH DISTRICT COURT
                                FROM POLK COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of

possession of a controlled substance and sentenced to imprisonment for twelve years.

        Applicant claims, inter alia, that trial counsel should have challenged the punishment

enhancement and should have raised insanity, and he claims counsel mis-admonished him that the

punishment range was up to 99 years and that he would be placed on probation. On June 23, 2015,

an order designating issues was signed by the trial judge. It indicated that the trial court would

resolve the controverted factual issues and would enter findings. No findings have been included in
the habeas record. We remand this application to the 411th District Court of Polk County to allow

the trial judge to complete an evidentiary investigation and enter findings of fact and conclusions of

law.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: September 16, 2015
Do not publish